Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Withdrawn claims 6, 9, 14, 16 and 19 are rejoined with the allowed claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: he prior art fails to teach method comprising providing a probe that binds with a target molecule and is labeled with a fluorescent molecule at a first end and a quencher at a second end; binding the probe with a magnetic bead via an intermediary component; forming a cloud of magnetic beads and illuminating the cloud with an excitation beam to acquire a background signal and a fluorescent emission.  
Li (US 2004/0018495) teaches a method of detecting a target molecule comprising: contacting a plurality of probe molecules with a fluorescent molecule where at least one probe molecule binds a target, contacting the probe molecules with magnetic beads, wherein the probe molecule that binds to the target also binds to a 
Anker et al. (US 2006/0008924) teach a method comprising contacting a plurality of magnetic beads and fluorescent molecules with a target, forming a cloud of magnetic beads, condensed and illuminating the cloud of magnetic beads with an excitation beam to reduce background signal.  Anker et al. fail to teach a probe molecule as claimed.
Song et al. (US 2004/0043507) teach a method comprising forming a complex between a fluorescently labeled probe molecule, a target molecule and a magnetic bead; forming a cloud of the magnetic beads, condensed; illuminating the cloud of magnetic beads with an excitation beam that produces fluorescent emission from the fluorescent molecules; acquiring a calibration emission signal and a fluorescent emission signal and determining from the detected fluorescent emission signal an amount of the target molecules within the population of molecules.
Phan et al. (US 2003/0003464) teach a method of detecting a target molecule comprising: contacting a plurality of probe molecules selected to bind specifically with the target molecule and labeled with a fluorescent molecule with a population of target molecules; contacting the plurality of probe molecules with magnetic beads; forming a cloud of magnetic beads, condensed; capturing the beads on a surface; illuminating the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/MELANIE BROWN/Primary Examiner, Art Unit 1641